Exhibit 10.7 Shaoyi Zhana, traducteur agréé de l´Ordre des Traducteurs et lnterprétes du Québec (OTTIAQ) Numéro d´identification: 5070 Adresse : 28 rue du Manoir, Delson, QC., J5B 1B1, Télé: (514) 651-5569Email :joyzhang55@yahoo.ca Translation BUSINESS LICENCE (Secondary licence) Registration No. 342500400000306(1-1) Name of enterprise: Jingxian Zhending Mining Co. Ltd. Legal form: Company with limited liability (Sino-foreign joint venture) Address:Wuxi. Langiao Town, Jing County, Xuancheng City, Anhui Province Legal representative: Wei De Gang Registered capital:1,693,ollars Date of registration: May 16, 2005 Business period: May 16, 2005 to May 16, 2025 Business scopes: Lead and Zinc mining, and mining of lower grade gold minerals to be processed with concentrate plante. XuanchengState Administration for Industry & Commerce (SAIC) (Seal) November 17, 2014 A true translation of the attached document of which I seen the original.
